FILED
                              NOT FOR PUBLICATION                           JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CARLOS JAVIER MARULANDA,                           No. 10-16639

                Plaintiff - Appellant,             D.C. No. 2:04-cv-02798-HRH

  v.
                                                   MEMORANDUM *
UNITED STATES MARSHALS
SERVICE; JAY MASON,

                Defendants - Appellees.



                     Appeal from the United States District Court
                               for the District of Arizona
                     H. Russel Holland, District Judge, Presiding **

                             Submitted January 17, 2012 ***

Before:         LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable H. Russel Holland, United States District Judge for the
District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Federal prisoner Carlos Javier Marulanda appeals pro se from the district

court’s summary judgment in his action under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging violations of

his Fifth Amendment due process rights in connection with the destruction of his

personal property. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because there is no

due process violation when Congress has provided an adequate post-deprivation

remedy for the unauthorized acts of a federal employee. See 31 U.S.C. § 3724(a)

(allowing the Attorney General to settle claims for losses caused by law

enforcement personnel); Hudson v. Palmer, 468 U.S. 517, 533 (1984) (due process

was not violated by government official’s intentional deprivation of property,

provided that a meaningful post-deprivation remedy was available).

      Marulanda’s remaining contentions, including those concerning the law of

the case doctrine, are unpersuasive.

      We do not consider arguments raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                         2                                   10-16639